            Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 1 of 32



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HMC INCORPORATED,

and
                                                            CIVIL ACTION NO.
KARA DIPIETRO, individually,

                               Plaintiffs,
                                                             JURY TRIAL DEMANDED
       v.


COMPLETE BUSINESS SOLUTIONS GROUP, INC.
d/b/a PARR FUNDING and FAST ADVANCE                                COMPLAINT
FUNDING, INC.,

                               Defendants.


       Plaintiffs HMC Incorporated and Kara DiPietro (“Plaintiffs”) by and through their

attorneys, file their Complaint against Defendants Complete Business Solutions Group, Inc. d/b/a

Par Funding (“CBSG”) and Fast Advance Funding, Inc., and allege as follows upon personal

knowledge as to themselves and their own acts and experience, and, as to all other matters, upon

information and belief, including investigation conducted by their attorneys.

                                  NATURE OF THE ACTION

       1.       This is an action to save a business from the fraudulent and extortionate collection

practices of Defendants who freely abuse the power of legal documents and have the ability to

impose the most severe and damaging consequences on businesses, even when no payments have

been missed.

       2.       Defendants prey upon businesses in need of financing, and plan elaborate

schemes to fraudulently induce them into loans pursuant to so-called future account receivable
            Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 2 of 32



purchase agreements or merchant cash advance agreement (“MCA”), which are designed to

evade the regulatory protections mandated by the laws of various states.

       3.       Through conspiracy and the use of fraudulent practices, Defendants ensure that

businesses like Plaintiffs would not be able to fulfill a responsible exit strategy after signing an

MCA. Instead, Defendants earn the businesses’ trust by offering fake generous partnership

opportunities and discounts for loans paid off quickly, then pull the rug out at just the right time

and use legal documents, along with fraudulent practices, to take money in excess of what is

owed, paralyze the business, threaten its ability to operate, and ruin the business’ reputation, in

order to corner it into paying money even when default has not occurred.

       4.       Defendants employ fraudulent, harassing, threatening, deceptive, and illegal

collection tactics designed to bring businesses like Plaintiffs to financial ruin, while they recover

amounts in excess of the amounts actually due and owed under the agreements.

       5.       In this case alone, Defendants stole over $1.4 million dollars between December

19, 2018 and May 1, 2019 from Plaintiffs through fraudulent Automated Clearing House

(“ACH”) wire transactions.

       6.       When Plaintiffs dared to question Defendants about the unauthorized amounts

debited and requested return of the over $1.4 million that was stolen, the owner of Defendant

CBSG demanded that Plaintiff DiPietro sign a Repurchase Agreement for $11,940,053.45 and

threatened to “blow up” her house if she did not comply.

        7.     In addition to stealing over $1.4 million through interstate wires, Defendants also

used interstate mail and e-mail to extort more than $11,985,719.32 from Defendants through

financial duress and relentless personal harassment in direct violation of the Hobbs Act.




                                                 2
             Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 3 of 32




        8.       On May 14, 2019, shortly after Plaintiffs brought the more than $1.4 million theft

to Defendants’ attention and requested a refund of all monies wrongly taken via ACH debit,

Defendants filed a fraudulent Confession of Judgment (“COJ”) in the amount of $11,985,719.32,

even though Plaintiffs were not in default under the contract documents. See Ex. 2.

        9.       Plaintiffs were not notified of the filing until May 21, when received notice in the

mail.

        10.      Between May 14 and May 21, 2019, Defendants continued debiting hundreds of

thousands of dollars from Plaintiffs’ bank account.

        11.      In filing the COJ, Defendants grossly and fraudulently understated what Plaintiffs

had already paid.

        12.      Specifically, Defendants represented that the total amount of receipts purchased

was $14,791,256.43, see Ex. 1, *\] 6, and that the amount of unpaid receivables was

$11,407,826.93, see id, If 17, meaning that HMC had only paid back a total of $3,383,430.

        13.      In actuality, however, HMC had paid back more than $9 million. See Ex. 3.

        14.      CBSG confessed judgment against Plaintiffs on the August 7, 2018 agreement,

which had been fully repaid months earlier. In doing so, CBSG also confessed judgment against

Plaintiffs for attorneys’ fees and interest on an agreement that was fully repaid.

        15.      Defendants also unlawfully confessed judgment against Plaintiffs in the amount

of $570,391.35 for the ministerial task of filing a confession of judgment, despite only being

entitled to reasonable costs and fees for enforcing the terms of the agreements. In support,

Defendants falsely represented that the “$570,391.35 for attorney fees represents actual attorney

fees incurred to date together with anticipated attorney fees associated with the enforcement of




                                                  3
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 4 of 32




Defendants’ payment obligations enumerated herein, among other matters.” Compare Ex. 1,^15

with id., Ex. A, Section 3.5 Costs.

        16.    Defendants further unlawfully confessed judgment against Plaintiff DiPietro,

personally, even though she never authorized Defendants to confess judgment against her

personally. See, e.g., id., Ex. A, Section 3.4 Warrant of Attorney to Confess Judgment.

        17.    Immediately upon entry of the unlawful judgment by the Philadelphia Court of

Common Pleas, on May 14, 2019, Defendants strategically levied money from all but one of

Plaintiffs’ bank accounts, including bank accounts owned personally by Plaintiff DiPietro,

without any advance notice of the judgment or the bank levies,. See Ex. 4.

        18.    Shortly thereafter, Defendants then engaged in their commonly used scheme

dubbed as an “AR Smash” by sending out at least four thousands fraudulent e-mails to Plaintiffs

previous clients, current clients, family members, neighbors, vendors, friends, and even some to

recipients Plaintiffs do not know, falsely claiming that Plaintiffs had defaulted on their

agreements with Defendants and instructing them comply with the letter’s instruction and to send

all payments due to Plaintiffs directly to Defendants.

        19.    Even worse, Defendants sent over eleven-hundred harassing e-mails to Plaintiff

Kara DiPietro’s father and neighboring businesses with no association to Plaintiffs, in an

unscrupulous attempt to intimidate and harass Plaintiffs. See Ex. 5.

       20.     Plaintiffs regularly communicated with Defendant CBSG and Defendant was

aware that there was no danger of them not getting paid.

       21.     Plaintiffs never missed a payment and were not in “default” or breach of the

agreement when Defendants filed the confession of judgment, levied their bank account, and sent

out emails to Plaintiffs’ clients falsely accusing them of being in default.

                                                  4
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 5 of 32




        22.        After deploying these extortionate tactics, Defendant CBSG then attempted to

extort $3.3 million from Plaintiffs through its in-house counsel, Dan Ring, who is presently

suspended from the practice of law. See Exs. 6-7.

        23.        Perhaps most disturbing, the $3.3 million demand by Defendant CBSG just so

happens to be slightly less than the amount of Plaintiff DiPietro’s keyman life insurance policy

that named CBSG as the beneficiary. See Ex. 8.

        24.        Unfortunately, the tactics employed in this case are part of a troubling pattern of

unlawful conduct in violation of 18 U.S.C. § 1962, entitling Plaintiffs to treble damages and

attorney’s fees.

                                            THE PARTIES

        25.    Plaintiff HMC is a corporation organized under the laws of Maryland with a

principal place of business located at 7190 Oakland Mills Road #10, Columbia, Maryland.

       26.     Plaintiff Kara DiPietro is a resident and citizen of Maryland.

        27.    Defendant Complete Business Solutions Group, Inc. d/b/a Par Funding (“CBSG”)

is a corporation organized and existing under the laws of Delaware, with a principal place of

business located at 20 N. 3rd Street, Philadelphia, Pennsylvania, 19106.

        28.    Defendant Fast Advance Funding, Inc. (“Fast Advance”) is a corporation

organized and existing under the laws of Delaware, with a principal place of business located at

20 N. 3rd Street, Philadelphia, Pennsylvania, 19106.

                                   JURISDICTION AND VENUE

       29.     This Court has subject-matter jurisdiction over this dispute pursuant to 28 U.S.C.

§1331 based on HMC’s claims for violations of the Racketeer Influenced and Corruption

Organizations Act (RICO), 18 U.S. C. §§ 1961-68. The Court has subject-matter jurisdiction


                                                    5
             Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 6 of 32



over Plaintiffs’ state-law claims because they are so related to Plaintiffs’ federal claims that they

form part of the same case or controversy under Article III of the United States Constitution.

        30.      This Court has original jurisdiction based upon 28 U.S.C. § 1332(a) because no

Plaintiff is a citizen of the same state as Defendants and the amount in controversy exceeds,

exclusive of interest and costs, the sum of $75,000.

        31.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred here.

        32.      Venue is proper because each Defendant regularly conducts business within this

judicial district.

        33.      Each Defendant is subject to the personal jurisdiction of this Court because it

resides within this Commonwealth.

        34.      This Court also has jurisdiction under 28 U.S.C. § 2201 et. seq.

                                   FACTUAL BACKGROUND

        A.       HMC and Kara DiPietro.

        35.      HMC is a Maryland business offering a wide range of interior design, millwork,

and construction services.

        36.      HMC is owned and operated by Kara DiPietro.

        37.      Kara DiPietro was the winner of Maryland’s Small Business Week’s “Small

Business Person of the Year” in 2017.

        38.      Between February 26, 2018 and October 3, 2019, HMC and CBSG entered into

twenty-four separate merchant cash advance (“MCA”) agreements, secured by a personal

guarantee of its owner DiPietro.




                                                  6
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 7 of 32




        39.     On the first nineteen MCA agreements entered into between February 26, 2018

and November 2, 2018, HMC received $12,332,444.85 from CBSG, and paid back

$15,680,406.42.

        40.     Thus, in a span of just ten months, CBSG earned a profit of $3,347,962.

        41.     On the five MCA agreement entered into between August 24, 2018 and October

3, 2019, HMC received $10,531,297.25 from Defendants, and paid back $8,677,259.

        42.     Each of the MCA agreements was structured as a “factoring” agreement on paper.

        43.     In each MCA agreement, Defendants provided cash to HMC, and in exchange,

HMC authorized Defendants to access and withdraw funds from HMC’s bank account every

business day via direct ACH transfer.

        44.     Under the terms of the MCA agreement, the repayment amounts were supposed to

be tied to specific receipts. See, e.g., Ex. 1, Ex. A, pgs. 1-2.

       45.      The daily amount paid by HMC was also supposed to approximate 10% of those

receivables until CBSG received an agreed upon repayment amount.

       46.      That, however, is not how CBSG acted under the MCA agreements. See Ex. 9.

       47.     Instead, CBSG treated the MCA agreements like loans with fixed daily payments

deducting fixed amounts on a daily basis untethered to the actual receipts or invoices generated.

       48.      CBSG offered tailored discounts depending on the time in which the loans were

paid back in full.     However, even after payment of the individual loan was complete, as

confirmed by their accounting department, they refused to provide a payoff letter and did not

close the account, allowing for fees to continue accruing unbeknownst to the merchant, and

charging them with fraudulent “finance fees.”




                                                   7
            Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 8 of 32




        49.    CBSG always agreed to “reconcile” accounts when asked, but never provided

documents showing such reconciliation, rather was only willing to share the amount paid as of

then, leaving Plaintiffs in the dark about where the payments were being allocated, or reasons for

fees, if any were being applied.

        50.    When questioned about discrepancies or the constant increase in the daily amount

due in payment, CBSG never provided an actual explanation.

        51.    Masked by the initial appearance of inconsistencies, CBSG’s maneuvers became

more frequent and blatantly illicit as the relationship with Plaintiffs went on, and as they earned

the businesses’ trust, hoping that they would comply with their requests and not question their

actions, unlike Plaintiffs have done in this case.

       B.      The $1.4 Million Theft.

                                   The December 19, 2018 Loan

        52.    The loan agreement dated December 19, 2018 provides that CBSG will advance

$3,890,000 in capital to HMC in exchange for daily payments equal to 10% of HMC’s account

receivables, until HMC paid CBSG back $5,446,000.

        53.    CBSG initially began withdrawing daily amounts from HMC in the amount of

$3,500 on December 19, 2018.

        54.    CBSG then unilaterally increased the daily withdrawals from HMC’s account

without any basis.

        55.    In December 2018, HMC’s revenues were $370,080. See Ex. 2. Thus, 10% of

HMC’s monthly revenue in December was approximately $37,000. On a daily basis, CBSG was

therefore entitled to take daily payments of $1,682, which is $37,000 divided by 22 business

days in a month.

                                                     8
           Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 9 of 32




        56.     In January 2019, HMC’s revenues declined even further to $313,898, which is

15% decrease in revenue. See Ex. 2.

        57.     Despite this decrease in revenue, on January 23, 2019, CBSG began deducting

$12,337 from HMC daily, an unexplained and unjustified 252% increase.

        58.     Additionally, in February 2019, revenues continued to decline to just $140,123, a

55% drop in revenue. See Ex. 2.

        59.     Once again, despite this drop in revenue, CBSG began deducting $14,525 per day

on February 14, 2019, $16,713 per day on February 21, 2019, and finally $19,179.43 per day on

February 26, 2019.

        60.     Each of the increased daily withdrawals was done unilaterally by CBSG without

notice or justification.

        61.     On May 4, 2019, HMC prevented CBSG from further accessing its account due to

CBSG’s theft.

        62.     By May 4, 2019, HMC was supposed to have repaid no more than $304,673 even

if the entire month of December is included as revenues. HMC’s total revenues from December

2018 through May 2019 was $3,046,733, 10% of which is $304,673.

        63.     Instead, by May 4, 2019, CBSG unilaterally took $1,322,423.07 from HMC

through ACH wire transfers, which is $1,017,750 more than it was entitled to under the

agreement.

                                    February 27, 2019 Loan

        64.     The loan agreement dated February 27, 2019 provides that CBSG would provide

$3,350,000 in capital to HMC in exchange for daily payments of $4,583, which was supposed to

approximate 10% of HMC’s accounts receivables, until HMC paid CBSG back $4,690,000.

                                                9
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 10 of 32




       65.     Pursuant to the February 27, 2019 agreement, CBSG was authorized to directly

debit HMC’s bank account and withdraw the “Specified Daily Amount” of $4,583 every

business day and would increase depending on revenues.

       66.     In March 2019, HMC’s revenues were $853,987. Thus, 10% of HMC’s monthly

revenues was $85,398, which equates to a daily estimated payment of $3,882.

       67.     Nevertheless, CBSG unilaterally increased the daily withdrawals from HMC’s

account. First, on March 14, 2019, CBSG began deducting $7,719 daily from HMC.             This

amount was inexplicably increased to $9,995 on March 21, 2019, to $12,495 on March 28, 2019,

to $14,995 on April 8, 2019, and finally to $19,995 per day on April 15, 2019.

       68.     Of course, HMC’s revenues were not going up to justify this incredible increase.

They were going down.       In April 2019, HMC’s revenues fell from $853,987 in March to

$601,946 in April.

       69.     By May 4, 2019, HMC was supposed to have repaid no more than $215,401 on

the February 27, 2019 loan (47 business days x $4,583 per day). It was even less if the daily

amounts were actually adjusted to reflect actual revenue. HMC’s total revenue for March and

April was $1,455,933, 10% of which is $145,593.

       70.     Instead, by May 4, 2019, CBSG took $596,765 from HMC, or more than

$381,364 to which it was entitled to under the estimated daily payments, and nearly $450,000

more if the daily payments were adjusted to reflect actual revenue.

       71.     Thus, CBSG withdrew over $1.4 million more than it was entitled to directly from

HMC’s bank account on just two loans.




                                                10
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 11 of 32



       C.      CBSG Concedes Stealing From HMC

       72.     When asked why CBSG had withdrawn over $1.4 million more than it was

entitled to, on May 2, 2019, CBSG’s “account manager” wrote that she did not know why the

daily debits were increased, but would ask its owner.

       73.     CBSG’s account manager then wrote that its owner “said the agreements are

fixed,” admitting that the daily amounts debited should have been consistent, or “fixed.”

       74.     Given CBSG’s admission that it had grossly overcharged HMC, HMC blocked

CBSG’s continued access to HMC’s accounts on May 4, 2019.

       75.     On May 6, 2019, after failing to respond to multiple requests by HMC to explain

why the daily withdrawals increased so drastically, CBSG’s “account manager” incredibly

wrote, “TBH [to be honest], the ach payments are confirmed by Joe [LaForte] with each

increase, I’m not sure how he calculated it.”

       76.     CBSG’s account manager also provided HMC with an Excel spreadsheet showing

how much CBSG took from HMC each day, without any explanation as to what the basis was for

any increased withdrawals.

       77.     HMC then retained counsel, who wrote to CBSG requesting an explanation.

CBSG’s counsel wrote on May 13, 2019: “I’m not sure of the payment details” and sent nothing

more than a pdf summarizing how much CBSG was deducting per day from HMC, again without

any explanation.

       78.     Recognizing it was caught engaging in wire fraud, CBSG dropped the pretense of

having any justification for stealing from HMC and attempted to settle, asking for $15,000 in

payments per day.




                                                11
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 12 of 32




       79.     CBSG’s attorney also bizarrely claimed that the daily amounts were increased

“based on a percentage of income.”

       80.     As alleged above, the agreements called for HMC to pay approximately 10% of

its accounts receivable to CBSG daily. As such, HMC’s counsel asked what information CBSG

used to determine HMC’s income. CBSG’s counsel circuitously responded, “[t]he dailies were

based on the amount of income [HMC] received and we were able to access,” again without

explaining what information those calculations were based upon.

       D.      CBSG Concedes Adding $884,652.84 in Fraudulent Charges to HMC

       81.     CBSG’s internal Excel spreadsheet e-mailed to HMC on May 6, 2019 also

revealed an additional two fraudulent charges CBSG billed to HMC.

       82.     First, on November 8, 2018, Par Funding charged HMC $472,356.60 in “finance

fees” on an agreement dated August 28, 2018.

       83.     Second, on December 12, 2018, CBSG charged another $412,296.24 in “finance

fees” on an agreement dated October 3, 2018, totaling $884,652.84 in fraudulent “finance fees.”

       84.     Of course, like the transactions in the related Fleetwood case, if the transactions

were true sales, there should not be “finance fees.”

       85.     HMC first saw these fraudulent charges on May 6, 2019.

       86.     On May 13, 2019, HMC’s counsel requested an explanation for the fraudulent

“finance fees.” CBSG’s counsel responded, “I’m not sure of the payment details.”

       87.     The next day, CBSG’s attorney wrote that the finance fees were charged since the

two relevant agreements stated that “‘[a]fter 44, Days, [the] principal [is] to be returned or we

will reassess [the] factor rate.’ Accordingly, there was to be a lump sum payment after 44

days. That did not occur, and [CBSG] assessed a new factor rate.”

                                                 12
           Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 13 of 32



          88.   CBSG’s counsel was then asked where in the agreements anything like that was

set forth, how that purported reassessment was undertaken, and how any new factor rate was

determined. CBSG has, to date, ignored that request for basic information concerning its claim.

          89.   CBSG then had an employee named Gabriel Webster send a threatening email to

DiPietro on May 20, 2019. “Gabriel Webster”1 then called HMC’s counsel, who informed Mr.

Webster that HMC was still waiting for an explanation of the increased daily charges and the

“finance fees.” Mr. Webster said he could not explain them and would talk to CBSG’s attorney.

          90.   Later that day, CBSG’s counsel still could not explain the finance fees, writing

vaguely that “my understanding the finance fees were calculated based on the outstanding

principal amounts at 44 days after the deal was funded because the principal was still unpaid. I

believe it amounted to about 9% of the total.”

          E.    CBSG Starts Harassing HMC’s Customers

          91.   CBSG’s attorney then wrote a letter “explaining” the “finance fees” by claiming

that CBSG “increased” the “Factoring Rate” from “1.16 to 1.42” or “1.43.” CBSG’s attorney

also claimed that HMC agreed to be fraudulently charged $884,652.84, which is why CBSG

charged it. Again, CBSG provided no explanation about what basis it had for charging “finance

fees” or increasing any “Factoring Rate.”

          92.   Doubling down on its fraud, on May 10, 2019, CBSG began sending emails

containing notices of assignment to almost all of HMC’s clients, claiming that CBSG was owed

“$11,925,053.45,” and that any amounts owing to HMC should instead be paid to CBSG. See

Ex. 10.




1 CBSG creates fake identities in order to threaten its borrowers.
                                                 13
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 14 of 32



       93.        In an effort to make their fraud appear genuine, CBSG also attached UCC-1

filings over HMC’s assets filed by CBSG to those emails. See Ex. 11.

       94.        HMC is not aware of how many of those fraudulent notices CBSG sent by email,

but it appears to be over 4,000, with many of HMC’s customers receiving multiple emails stating

the same thing.

       95.        CBSG even sent those fraudulent notices to neighbors of HMC and DiPietro, and

DiPietro’s father, who were never customers or clients of HMC.

       96.        CBSG took these bad-faith actions solely in its effort to extort money from

Plaintiffs by pressuring HMC’s business and personally humiliating DiPietro.

       F.         CBSG’s Threats and Intimidation Tactics

       97.        On May 3, 2019, CBSG’s owner told DiPietro that her home would be blown up

if she did not sign a new contract and pay what she “owed.”

       98.        CBSG’s owner also called HMC’s lawyer and stated that while he wanted this

dispute resolved, he did not want anybody to get “hurt.”

       99.        CBSG’s owner then texted DiPietro, “Get your fat ass up and call me,” followed

by “That was my last call. Now action.” When DiPietro would not call, CBSG’s owner wrote

“Pick up coward.” CBSG’s owner called DiPietro on her cell phone no less than 19 times on

May 9 and May 10, 2019. CBSG’s owner even called DiPietro’s father (who did not answer).

       100.    Notwithstanding Defendants’ threats and harassment practices, Plaintiffs were not

cowed and refused to pay Defendants amounts clearly not owed.

       101.       On May 14, 2019, Defendants then filed the fraudulent COJ.

       102.       On May 23, 2019, Defendants’ attorney delivered a writ of execution to the

Sheriff to freeze DiPietro’s bank accounts.

                                                 14
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 15 of 32




         G.     The Fraudulent COJ Presents No Basis for the Judgment Amount.

         103.   While the COJ requests judgment by confession for $11,985,719.32, it does not

present any factual basis for that fictional number.

         104.   All the COJ asserts is that there are “Unpaid Receivables” in the amount of

$11,407,826.93 without explanation, $7,501.04 in “interest,” and $570,391.35 in “Attorney

fees.”

         H.     Continued Harassment of Plaintiffs.

         105.   Defendants continue to contact HMC asking to speak to Plaintiff DiPietro with

regards to “her account.”

         106.   On June 26, 2019, just minutes after appearing before Congress with her

undersigned attorney concerning this very matter. DiPietro received a telephone call from a

woman who identified herself as “Maria” from Par Funding. She would later receive an email

from “Jimmy,” who was featured in the Bloomberg articles regarding the merchant cash advance

industry. See, e.g.. https://www.bloomberg.com/granhics/2018-confessions-of-iudgment/.

         107.   Based on the above-harassing practices, Plaintiffs are forced to bring this action in

order to protect both their business and individual well-being.

                                   FIRST CAUSE OF ACTION

                    Common Law, Mail and Wire Fraud (18 U.S.C. § 1343)

         108.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                    Common Law and Wire Fraud with Respect to the Agreements

         109.   In connection with the December 19, 2018 and February 27, 2019 agreements,

HMC authorized CBSG to initiate automated clearing house (“ACH”) debits from its operating




                                                   15
            Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 16 of 32




account with TD Bank in the amounts authorized under each agreement.         Ex. 1, Ex. C and D,

therein.

           110.   The ACH Authorization authorizes CBSG “to collect payments required under the

terms of the Seller/Merchant Agreement by initiating ACH debit entries to the Designated

Checking Account in the amount and on the dates provided in the payment schedule set forth in

the accompanying Seller/Merchant Agreement.            Settler/Merchant authorizes Purchaser to

increase the amount of any scheduled ACH debit entry or assess multiple ACH debits for the

amount of any previously scheduled payment(s) that was not paid as provided in the payment

schedule and any unpaid fees.” Id.

           111.   Between January 23, 2019 and May 4, 2019, submitted ACH authorizations to TD

Bank that CBSG knew falsely represented the amount it was entitled to take under the December

19, 2018 and February 27, 2019 agreements.

           112.   CBSG made these knowingly false statements to TD Bank in an attempt to induce

TD Bank to transfer money from HMC’s operating account to CBSG.

           113.   On information and belief, TD Bank reasonably relied upon these knowingly false

representations by CBSG.

           114.   As a direct and proximate result of these knowingly false representations by

CBSG, at least $1,017,750 was stolen from HMC by CBSG in connection with the amounts due

and owing on the December 19, 2018 agreement.

           115.   As a direct and proximate result of these knowingly false representations by

CBSG, at least $381,364 was stolen from HMC by CBSG in connection with the amounts due

and owing on the February 27, 2019 agreement.




                                                 16
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 17 of 32




        116.   As a direct and proximate result of these knowingly false representations by

CBSG, HMC was unable to pay employees, insurance, vendors and other expenses necessary to

operate the business, and was deprived of the use of desperately needed capital resulting in lost

profits in excess of $1,000,000.

                  Common Law Fraud with Respect to the Confession of Judgment

        117.   On May 14, 2019, Defendants filed a confession of judgment with the

Philadelphia Court of Common Please that knowingly misrepresented that HMC was in breach

of the agreements with Defendants.

        118.   At the time that Defendants made this representation, Defendants knew that

Plaintiffs were not in breach of the agreements and had actually overpaid Defendants under the

terms of the agreements.

       119.    On May 14, 2019, Defendants filed a confession of judgment with the

Philadelphia Court of Common Please that knowingly misrepresented the balance owed by

Plaintiffs by falsely representing that HMC had an outstanding balance of $11,407,826.93.

        120.   At the time that Defendants made this representation, knew that the actual

outstanding balance owed by Plaintiffs was no more than approximately $3.4 million.

       121.    On May 14, 2019, Defendants filed a COJ with the Philadelphia Court of

Common Pleas that knowingly misrepresented the attorney’s fees incurred and to be incurred in

collecting upon the amounts due and owing under the agreements was $507,391.35.

       122.    At the time that Defendants made this representation, Defendants knew this

representation was false.




                                               17
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 18 of 32



       123.    On May 14, 2019, Defendants filed a confession of judgment with the

Philadelphia Court of Common Pleas that knowingly misrepresented that Plaintiff DiPietro had

authorized Defendants to confess judgment against her through a confession of judgment.

       124.    At the time that Defendants made this representation, Defendants knew this

representation was false.

       125.    Defendants made the above knowing misrepresentations with the intent to induce

the Prothonotary of the Court of Common Pleas to enter the judgment by confession.

       126.    On information and belief, the Prothonotary reasonably relied upon these

knowingly false representations in entering judgment against Plaintiffs.

       127.    As a direct and proximate result of these knowingly false representations by

Defendants, judgment was entered against Plaintiffs in the amount of $11,925,053.45.

       128.    As a direct and proximate result of the judgment, Plaintiffs have been unable to

obtain necessary financing and have defaulted on numerous government contracts resulting in

damages in excess of $3,000,000.

              Common Law and Mail Fraud with Respect to Plaintiffs’ Bank Accounts

       129.    On May 17, 2019, Defendants caused to be served by Sheriff Writs of Execution

on Wells Fargo, TD Bank, Capital One Bank, JP Morgan Chase & Co., Bank of America, M&T

Bank, Santander Bank, PNC Bank, BB&T Bank, and HSBC Bank. See Ex. 4

       130.    On May 17, 2019, Defendants served by U.S. Mail the fraudulent judgment above

and the Writs of Execution on Plaintiffs. See id.

       131.    At the time that Defendants caused the above Writs of Execution and Judgment,

Defendants knew that both had been obtained by fraudulent means and that the representations

contained therein were false.

                                                18
             Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 19 of 32



            132.   Defendants made the above knowing misrepresentations with the intent to induce

the banks identified above to turn over $11,991,803.21 to Defendants.

            133.   As a direct and proximate result of these knowingly false representations by

Defendants, Plaintiffs’ bank accounts held at Wells Fargo and Bank of America were frozen.

            134.   As a direct and proximate result of these bank accounts being frozen, HMC was

unable to pay employees, insurance, vendors and other expenses necessary to operate the

business, and defaulted on numerous government contracts and sustained damages in excess of

$3,000,000.

            135.   As a direct and proximate result of these bank accounts being frozen, HMC was

charged numerous fees by its banks, including a $350 bill of costs from Wells Fargo.

                      Common Law and Mail Fraud with Respect to the UCC Notices

            136.   On May 10, 2019, Defendants began their common campaign dubbed an “AR

Smash.” It consists of sending out notices under the Uniform Commercial Code to various

customers, vendors, personal relationships, and basically anyone that has ever come into contact

with the business or individual owner. In doing so, Defendants attach a copy of a UCC filing,

represent that the merchant is in default, and direct the recipient to pay Defendants directly. See,

e.g., 10.

            137.   Between May 10, 2019 and July 2, 2019, Defendants sent at least 1,108 UCC

notices to DiPietro’s father. See Ex. 5.

            138.   On July 2, 2019 alone, Defendants sent DiPietro’s father 345 UCC notices, most

of which were not even related to his company Dzurek Group LLC. See id.




                                                  19
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 20 of 32




        139.   In sending these UCC notices, Defendants knowingly misrepresented that HMC

was in breach of the agreements with Defendants, and that HMC had an outstanding balance of

$11,925,053.45.

        140.   At the time that Defendants made this representation, Defendants knew that

Plaintiffs were not in breach of the agreements and had actually overpaid Defendants under the

terms of the agreements.

        141.   Defendants made the above knowing misrepresentations with the intent to induce

the recipients to pay $11,925,053.45 directly to Defendants, and to harass, embarrass and extort

money from Plaintiffs.

        142.   On information and belief, some of the recipients of these UCC notices

reasonably relied upon these knowingly false representations in withholding money due and

owing to HMC.

        143.    As a direct and proximate result of these knowingly false representations by

Defendants, Plaintiffs have been unable to pay employees, insurance, vendors and other

necessary expenses to operate the business.

        144.   As a direct and proximate result of these knowingly false representations by

Defendants, Plaintiffs have been deprived of desperately needed capital resulting in lost profits in

excess of $1,000,000.

                                            Punitive Damages

       145.    All of the above conduct of Defendants was intentional, outrageous, and in

reckless disregard of the Plaintiffs’ rights for the purpose to extort money from Plaintiffs by

putting pressure on them and threatening their reputation, both business and private.




                                                20
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 21 of 32




                                  SECOND CAUSE OF ACTION

                Racketeer Influenced and Corrupt Organization Act (RICO)
                                    18 U.S.C. § 1962(c)

        146.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       A.      The Unlawful Activity

        147.   More than a dozen states place limits on the amount of interest that can be

charged in connection with providing a loan.

        148.   For example, in 1965, the Legislature of New York commissioned an

investigation into the illegal practice of loansharking, which, prior to 1965, was not illegal with

respect to businesses.

        149.   As recognized by the New York Court of Appeals in Hammelburger v. Foursome

Inn Corp., 54 N.Y.2d 580, 589 (1981), the Report by the New York State Commission on

Investigation entitled An Investigation of the Loan-Shark Racket brought to the attention of the

Governor and the public the need for change in both, as well as for change in the immunity

statute, and for provisions making criminal the possession of loan-shark records and increasing

the grade of assault with respect to the “roughing up tactics” used by usurious lenders to enforce

payment.”

        150.   As a result of this Report, a bill was proposed to allow corporations to interpose

the defense of usury in actions to collect principal or interest on loans given at interest greater

than twenty-five percent per annum.

       151.    This measure was deemed vital in curbing the loan-shark racket as a complement

to the basic proposal creating the crime of criminal usury.

       152.    As noted above, loan-sharks with full knowledge of the prior law, made it a

policy to loan to corporations.
                                                 21
           Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 22 of 32




        153.   The investigation also disclosed that individual borrowers were required to

incorporate before being granted a usurious loan.

        154.   Like the sham MCA agreements used by Defendants here, this was a purely

artificial device used by the loan-shark to evade the law—an evasion that the Legislature sought

to prevent.

        155.   Among other things, the Report recognized that “it would be most inappropriate

to permit a usurer to recover on a loan for which he could be prosecuted.”

        156.   The Enterprise as defined below is engaged in loansharking in violation of various

state usury laws and routinely uses unlawful and fraudulent collection practices to collect upon

its debt in violation of 18 U.S.C. § 1343 (wire fraud) and 18 U.S.C. § 1951 (the Hobbs Act).

       B.      Culpable Persons

        157.   CBSG, Fast Advance and Joseph LaForte, Jr. are “persons” within the meaning

of 18 U.S.C. § 1961(3) and 18 U.S.C. § 1962(c) in that each is either an individual, corporation

or limited liability company capable of holding a legal interest in property.

        158.   At all relevant times, each of CBSG, Fast Advance and Joseph LaForte, Jr. was,

and is, a person that exists separate and distinct from the Enterprise, described below.

        159.   CBSG is a corporation capable of holding a legal interest in property and are thus

“persons” within the meaning of 18 U.S.C. § 1962(c) as the term is defined by 18 U.S.C. §

1961(3).

        160.   Fast Advance is a corporation capable of holding a legal interest in property and

are thus “persons” within the meaning of 18 U.S.C. § 1962(c) as the term is defined by 18 U.S.C.

§ 1961(3).




                                                 22
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 23 of 32



        161.    Joseph LaForte, Jr. has a controlling ownership interest in CBSG and Fast

Advance, and manages and controls both companies through the d/b/a Par Funding.

        162.    CBSG and Fast Advance solicit, underwrite, fund, service and collect upon lawful

debt incurred by small businesses in states that do not have usury laws.

        C.      The Enterprise

        163.    CBSG, Fast Advance, and Joseph LaForte, Jr. constitute an association-in-fact

enterprise (the “Enterprise”) within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c).

        164.    CBSG, Fast Advance, and Joseph LaForte, Jr. are a group of persons that are

associated-in-fact for the common purpose of carrying on an ongoing unlawful enterprise.

Specifically, the Enterprise has a common goal of soliciting, funding, servicing and unlawfully

collecting upon loans that charge interest at more than twice the enforceable rate under the laws

of various states.

        165.    Since at least 2016 and continuing through the present, the members of the

Enterprise have had ongoing relations with each other through common control/ownership,

shared personnel and/or one or more contracts or agreements relating to and for the purpose of

originating, underwriting, servicing and unlawfully collecting upon lawful and unlawful debt

issued by the Enterprise to small businesses throughout the United States.

        166.    Defendants, acting in concert, committed at least one predicate act of

racketeering, as more specifically alleged below. The acts of racketeering were not isolated;

rather, they were related in that they had the same or similar purpose and result, participant,

victims, or method of commission. Further, the acts of racketeering have been continuous and

spanning throughout the period from at least to 2016 to the present.




                                                23
            Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 24 of 32




       D.       Each Member’s Role in the Enterprise

       167.     The Enterprise has organized itself into a cohesive group with specific and

assigned responsibilities and a command structure to operate as a unit in order to accomplish the

common goals and purposes of collecting upon unlawful debts including as follows:

       i.       Joseph LaForte., Jr.

       168.     LaForte is the principal owner and operator of CBSG and Fast Advance. LaForte

is responsible for the day-to-day operations of the Enterprise and has final say on all business

decisions of the Enterprise including, without limitation, which loans the Enterprise will fund,

how such loans will be funded, which investors will fund each loan and the ultimate payment

terms, amount and period of each loan, including the loans extended to HMC.

       169.     In his capacity as the day-to-day leader of the Enterprise, LaForte is responsible

for creating, approving and implementing the policies, practices and instrumentalities used by the

Enterprise to accomplish its common goals and purposes including: (i) the form of merchant

agreements used by the Enterprise to attempt to disguise the unlawful loans as receivable

purchase agreements to avoid applicable usury laws and conceal the Enterprise’s collection of an

unlawful debt; (ii) the method of collecting the daily payments via ACH withdrawals; and (iii)

form Affidavits of Confession used by the Enterprise to collect upon the unlawful debt if the

borrower defaults upon its obligations. All such forms were used to make and collect upon the

unlawful loans including, without limitation, loans extended to HMC.

       170.     LaForte has also taken actions and, directed other members of the Enterprise to

take actions necessary to accomplish the overall goals and purposes of the Enterprise including

directing the affairs of the Enterprise, funding the Enterprise, soliciting and recruiting members




                                                24
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 25 of 32



of the Enterprise, directing members of the Enterprise to collect upon the lawful and unlawful

loans and executing legal documents in support of the Enterprise.

        171.   In this case, LaForte personally solicited, underwrote, authorized and unlawfully

collected upon the loans entered into between Plaintiffs, CBSG and Fast Advance.

        172.   LaForte has ultimately benefited from the Enterprise’s funneling of the usurious

loan proceeds to CBSG, Fast Advance and to the investors of the deals in which he, upon

information and belief, has personally participated.

       ii.     Defendant CBSG

        173.   CBSG is organized under the laws of Delaware and maintains officers, books,

records, and bank accounts independent of Fast Advance and LaForte.

        174.   Directly and through LaForte and its other agent employees, CBSG has been an

active participant and central person in the operation and management of the Enterprise and its

affairs, and in the orchestration, perpetration, and execution of the Enterprise’s unlawful

collection of debt. CBSG has been and continues to be responsible for: (i) entering into contracts

with brokers to solicit borrowers for the Enterprise’s usurious loans and participation agreements

with Investors to fund the usurious loans; (ii) pooling the funds of investors in order to fund each

usurious loan; (iii) underwriting the usurious loans and determining the ultimate rate of usurious

interest to be charged under each loan; (iv) entering into the so-called merchant agreements on

behalf of the Enterprise; (v) servicing the usurious loans; (vi) setting up and implementing the

ACH withdrawals used by the Enterprise to collect upon the unlawful debt; and (v) obtaining

judgments in its name to further collect upon the unlawful debt.

        175.   In this case, CBSG: (i) solicited borrowers, including HMC; (ii) pooled funds

from investors to fund the agreements; (iii) underwrote the agreements; (iv) entered into the

                                                25
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 26 of 32



agreements; (v) collected upon the debt evidenced by the agreements by effecting daily ACH

withdrawals from the bank accounts of HMC; and (vi) upon the alleged default by HMC,

directed CBSG’s attorney’s to obtain a judgment in CBSG’s name and to unlawfully collect

upon the debt.

        176.     CBSG ultimately benefits from the Enterprise’s unlawful activity by receiving a

management fee from the proceeds of the unlawful debt from the Enterprise’s funneling of the

usurious loan proceeds to Fast Advance, LaForte and the investors of the deals in which, upon

information and belief, CBSG has directly participated.

       iii.      Defendant Fast Advance

        177.     Fast Advance is organized under the laws of Delaware and maintains officers,

books, records, and bank accounts independent of CBSG and LaForte.

        178.     Directly and through LaForte and its other agent employees, Fast Advance has

been an active participant and central person in the operation and management of the Enterprise

and its affairs, and in the orchestration, perpetration, and execution of the Enterprise’s unlawful

collection of debt. Fast Advance has been and continues to be responsible for: (i) entering into

contracts with brokers to solicit borrowers for the Enterprise’s usurious loans and participation

agreements with Investors to fund the usurious loans; (ii) pooling the funds of investors in order

to fund each usurious loan; (iii) underwriting the usurious loans and determining the ultimate rate

of usurious interest to be charged under each loan; (iv) entering into the so-called merchant

agreements on behalf of the Enterprise; (v) servicing the usurious loans; (vi) setting up and

implementing the ACH withdrawals used by the Enterprise to collect upon the unlawful debt;

and (v) obtaining judgments in its name to further collect upon the unlawful debt.




                                                26
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 27 of 32



        179.   In this case, Fast Advance: (i) solicited borrowers, including HMC; (ii) pooled

funds from investors to fund the agreements; (iii) underwrote the agreements; (iv) entered into

the agreements; (v) collected upon the debt evidenced by the agreements by effecting daily ACH

withdrawals from the bank accounts of HMC; and (vi) upon the alleged default by HMC,

directed Fast Advance’s attorney’s to obtain a judgment in CBSG’s name and to unlawfully

collect upon the debt.

        180.   Fast Advance ultimately benefits from the Enterprise’s unlawful activity by

receiving a management fee from the proceeds of the unlawfully collected debt from the

Enterprise’s funneling of the loan proceeds to CBSG, LaForte and to the investors of the deals in

which, upon information and belief, Fast Advance has directly participated.

       E.      Interstate Commerce

        181.   The Enterprise is engaged in interstate commerce and uses instrumentalities of

interstate commerce in its daily business activities.

        182.   Specifically, members of the Enterprise maintain offices in Philadelphia, New

York and Florida and use personnel in these offices to originate, underwrite, fund, service and

unlawfully collect upon the loans made by the Enterprise to entities throughout the United States

via extensive use of interstate emails, mail, wire transfers and bank withdrawals processed

through an automated clearing house.

        183.   In the present case, all communications between the members of the Enterprise

and Plaintiffs were by interstate email and mail, wire transfers or ACH debits and other interstate

wire communications. Specifically, the Enterprise used interstate emails to originate, underwrite,

service and unlawfully collect upon the agreements, fund the advances under each of the

agreements and collect the Daily Payments via interstate electronic ACH debits.

                                                 27
         Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 28 of 32



        184.   In addition, at the direction of LaForte, CBSG and Fast Advance, each of the

agreements was executed in states outside of Pennsylvania, and original copies of the agreements

were sent from Maryland to CBSG and Fast Advance at their office in Pennsylvania via

electronic mail.

       F.      The Predicate Acts

        185.   The Enterprise has committed numerous predicate acts defined under 18 U.S.C. §

1961(1), which include the unlawful collection of debt in violation of 18 U.S.C. § 1343 (wire

fraud) and extortion in violation of 18 U.S.C. § 1951 (the Hobbs Act).

        186.   Specifically, between January 23, 2019 and May 4, 2019, the Enterprise

committed no less than fifty predicate acts of wire fraud in violation of 18 U.S.C. § 1343 by

fraudulently initiating ACH wire debits from HMC’s TD Bank account in amounts totaling over

$1.4 million more than it was authorized to debit.

        187.   On May 17, 2019, the Enterprise also engaged in mail fraud in violation of 18

U.S.C. § 1343 by serving a fraudulent judgment and Writ of Execution on Plaintiffs through the

U.S. Mail.

        188.   On May 20, 2019, May 21, 2019, May 22, 2019, June 12, 2019, June 21, 2019,

and July 2, 2019, the Enterprise committed no less than 1,108 predicate acts of wire/mail fraud in

violation of 18 U.S.C. § 1343 by sending out fraudulent UCC notices through electronic mail.

       189.    In addition, between May 10, 2019 and the present, the Enterprise has engaged in

extortion in violation of 18 U.S.C. § 1951 by sending no less than 1,108 fraudulent UCC notices

to various customers, vendors and family members in an attempt to embarrass, humiliate, and

financially extort money from Plaintiffs.




                                                28
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 29 of 32



         G.     Injury and Causation

         190.   Plaintiffs have and will continue to be injured in their business and property by

reason of the Enterprise’s violations of 18 U.S.C. § 1962(c), in an amount to be determined at

trial.

         191.   The injuries to the Plaintiffs directly, proximately, and reasonably foreseeably

resulting from or caused by these violations of 18 U.S.C. § 1962(d) include, but are not limited

to, the over $1.4 million in improperly collected loan payments and the unlawful entry and

enforcement of judgments.

         192.   Plaintiffs have also suffered damages by incurring attorneys’ fees and costs

associated with exposing and prosecuting Defendants’ criminal activities.

         193.   Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to treble damages, plus

costs and attorneys’ fees from Defendants.

                                   THIRD CAUSE OF ACTION

                             (Conspiracy under 18 U.S.C. § 1962(d))

         194.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

         195.   Defendants have unlawfully, knowingly, and willfully, combined, conspired,

confederated, and agreed together to violate 18 U.S.C. § 1962(c) as describe above, in violation

of 18 U.S.C. § 1962(d).

         196.   By and through each of the Defendants’ business relationships with one another,

their close coordination with one another in the affairs of the Enterprise, and frequent email

communications among the Defendants concerning the underwriting, funding, servicing and

unlawful collection of the loans, including the agreements, each Defendant knew the nature of

the Enterprise and each Defendant knew that the Enterprise extended beyond each Defendant’s

                                                  29
          Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 30 of 32



individual role. Moreover, through the same connections and coordination, each Defendant

knew that the other Defendants were engaged in a conspiracy to unlawfully collect upon debts in

violation of 18 U.S.C. § 1962(c).

         197.   Each Defendant agreed to facilitate, conduct, and participate in the conduct,

management, or operation of the Enterprise’s affairs in order to collect upon unlawful debts,

including the Agreements, in violation of 18 U.S.C. § 1962(c). In particular, each Defendant

was a knowing, willing, and active participant in the Enterprise and its affairs, and each of the

Defendants shared a common purpose, namely, the orchestration, planning, preparation, and

execution of the scheme to solicit, underwrite, fund and collect upon unlawful debts, including

the agreements at issue herein.

         198.   The participation and agreement of each of Defendant was necessary to allow the

commission of this scheme.

         199.   Plaintiffs have been and will continue to be injured in their business and property

by reason of the Defendants’ violations of 18 U.S.C. § 1962(d), in an amount to be determined at

trial.

         200.   The injuries to the Plaintiffs directly, proximately, and reasonably foreseeably

resulting from or cause these violations of 18 U.S.C. § 1962(d) include, but are not limited to,

millions of dollars in improperly collected loan payments and the unlawful entry and

enforcement of judgments.

         201.   Plaintiffs have also suffered damages by incurring attorneys’ fees and costs

associated with exposing and prosecuting Defendants’ criminal activities.

         202.   Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to treble damages, plus

costs and attorneys’ fees from the Defendants. The Court should also enter such equitable relief

                                                30
        Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 31 of 32



as it deems just and proper to preclude the Defendants from continuing to solicit, fund and

collect upon unlawful debt, including the Agreements.

                               FOURTH CAUSE OF ACTION

                                       Breach of Contract

       203.   Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       204.   Under the terms of the agreements entered into between HMC and CBSG on

December 19, 2018 and February 27, 2019, HMC was to repay the Purchased Amount under

each agreement through daily payments equivalent to 10% of the receivables actually delivered

to HMC. See copies of agreements in Ex. 1, Ex. C and D therein.

       205.   From the inception of the December 19, 2018 agreement until the time that CBSG

unlawfully confessed judgment against Plaintiffs, 10% of the actual receivables delivered to

HMC was no more than $304,673.

       206.   The amount actually debited by CBSG was $1,322,423.

       207.   Accordingly, under the December 19, 2018 agreement, CBSG owes HMC at least

$1,017,750.

       208.   From the inception of the February 27, 2019 agreement until the time that CBSG

unlawfully confessed judgment against Plaintiffs, 10% of the actual receivables delivered to

HMC was $145,593.

       209.   The amount actually debited by CBSG was $596,765.

       210.   Accordingly, under the February 27, 2019 agreement, CBSG owes HMC at least

$451,172.

       211.   In total, CBSG owes HMC at least $1,468,922.




                                                31
               Case 2:19-cv-03285-JS Document 1 Filed 07/26/19 Page 32 of 32




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demand judgment in their favor against Defendants, and seek
an order from the Court:

         a)       Enjoining Defendants from their unlawful conduct;

         b)       Awarding Plaintiffs direct and consequential damages in excess of $3,000,000;

         c)       Awarding Plaintiffs treble and punitive damages;

         d)       Awarding Plaintiffs their attorney’s fees and costs incurred in this action; and

         e)       Granting such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL


         Plaintiffs demand a trial by jury on all issues properly so tried.


Dated: July 26, 2019

                                                WHITE AND WILLIAMS LLP


                                                By:                           ^

                                                 Shane R. Heskin
                                                White & Williams, LLP
                                                1650 Market Street, Suite 1800
                                                Philadelphia, PA 19103
                                                (215) 864-6329
                                                heskins@whiteandwilliams.com
                                                Attorneys for Plaintiffs




                                                   32


23168273v. 1
